Citation Nr: 0213811	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  95-42 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for Bell's palsy.  

2. Entitlement to service connection for a convulsive/seizure 
disorder.  

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The claims on appeal, as well 
as a claim for service connection for ulcers were denied at 
that time.  

In November 1996 the veteran provided oral testimony before a 
Hearing Officer (Decision Review Officer) at the RO, a 
transcript of which has been associated with the claims file.

In August 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional evidentiary 
development and further adjudicative actions.  

In July 2000 and May 2001, the RO affirmed the determinations 
previously entered, with the exception of grant of 
entitlement for gastroesophageal reflux with assignment of a 
10 percent evaluation effective December 23, 1993, date of 
receipt of claim.

In November 2001 the appellant provided oral testimony before 
the undersigned Member of the Board via a video conference at 
the RO.  A transcript of the testimony has been associated 
with the claims file.

Following an internal Board of Veterans' Affairs (Board) 
development memorandum, the case is now ready for additional 
appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record does 
not show that the veteran currently has residuals of Bell's 
palsy that are linked to active service on any basis; nor was 
organic disease of the nervous system disabling to a 
compensable degree during the first post service year.  

2.  The probative, competent medical evidence of record does 
not show that the veteran currently has a convulsive/seizure 
disorder that is linked to active service on any basis; nor 
were epilepsies disabling to a compensable degree during the 
first post service year.  


CONCLUSIONS OF LAW

1.  Residuals of Bells Palsy were not incurred in or 
aggravated by service, nor may service connection be presumed 
for organic disease of the nervous system.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A convulsive/seizure disorder was not incurred in or 
aggravated by service, nor may service connection be presumed 
for epilepsies.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the available service medical records (SMRs) 
discloses that they are negative for treatment of Bell's 
Palsy or for a convulsive/seizure disorder.  Shortly after 
service, however, in November 1965, the veteran was admitted 
to the United States Army Hospital in Fort Benjamin in 
Harrison, Indiana, for induction of labor.  The clinical 
records reflects that she was given Spartan sulfate and 
developed a somewhat erratic pattern of labor.  Due to 
secondary uterine inertia, she was started on intravenous 
"potocin" and soon developed a normal progressive pattern of 
labor.  The cervix dilated and effaced in a normal fashion 
and she was ultimately taken to the delivery room where 
transvaginal pudendal block anesthesia was administered.  She 
was also given Carbocaine bilaterally, and she delivered an 
infant.  No complications were reported.  

The veteran exhibited an essentially benign post partum 
course, but on the second post partum day, she had a slight 
temperature rise, and there were 20-30 white blood cells in 
her urinalysis.  Gantrisin was started, and her temperature 
resolved without difficulty.  On the fifth post partum day, 
however, she had a right facial nerve weakness and stated 
that she had had some pain in her right ear for two to three 
weeks prior to delivery.  It was difficult for her to access 
whether this was truly a facial nerve weakness, or, in fact, 
only an apparent weakness.  She was seen by an internist who 
opined that it was definitely a right peripheral facial 
palsy.  His impression was Bell's palsy.  She was started on 
eye drops and given an eye shield.  An appointment was 
scheduled for her to be seen by a physiotherapist for 
exercises and electrical stimulation of her right facial 
nerve.  She was discharged afebrile from the hospital on the 
sixth  post partum day to return to the clinic in six weeks 
for final post partum check up and to be followed 
intermittently by the internist for her Bell's palsy. 

A private report dated in December 1965 from the Indiana 
University medical Center reflects that the veteran was 
treated for syncope symptoms of which she had no previous 
history.  She did report, however, that she had experienced 
fainting spells which began in December 1965.  She reported a 
history of fainting spells in the past, as early as when she 
was a majorette in high school.  Additional private records 
in 1966 and 1967 show that she continued to be seen by a 
neurologist, but no diagnoses was made.  

A lay statement of record dated in June 1995 as submitted by 
WBT recalls that she and the veteran incurred medical 
problems and were treated at Valley Forge Hospital in 
Pennsylvania in the 1960s.  

At a RO personal hearing in 1996, the veteran testified that 
it was her contention that he episode of Bell's palsy was 
secondary to medication that she was given to induce labor.  
She was also including a convulsion and seizure disorder.  
Hearing [Hrg.] Transcript [Tr.] at 5.  While she had some 
fainting spells prior to service, these were brought on by 
the heat, and she never convulsed prior to the inducement of 
labor.  Tr. at 5-6.  She said that the physician who induced 
labor tried to get her to enter the hospital in August 1965 
for inducement of labor but she refused.  When she became 
overdue, however, she was admitted in November 1965.  She 
testified that he gave her multiple dosages of medication to 
induce labor, and that when she started delivering she 
started convulsing, and post partum delivery she was found to 
have Bell's palsy.  Tr. at 8-9.  As for current residuals of 
this episode, she opined that her carpal tunnel syndrome was 
the result of Bell's palsy in that they were both nerve 
damage disorders.  Tr. at 10.  She reported that her current 
"brain problem" was the result of her convulsions which 
first occurred when she had her baby.  She had been told that 
she needed brain surgery, but she kept putting it off.  Tr. 
at 12.  

Subsequently dated private and VA treatment records are 
negative for diagnoses of a convulsive/seizure disorder and 
no additional treatment for Bell's palsy is indicated.  
Specifically, at a VA examination in January 1997 for 
narcolepsy and epilepsy the examiner noted that the claims 
file was available for review.  

It was noted that the veteran had a questionable history of 
seizures and a history of a right Bell's palsy and possible 
left cortical/subcortical cerebrovascular (CVA) dating back 
to 1965.  She reported that she refused having labor induced 
while she was in service in August 1965, but that in November 
1965, labor was induced with the aid of Oxytocin and that 
following three injections she began to shake all over.  She 
felt that these were convulsions and/or seizures.  Several 
days later, she developed a right facial droop, and she was 
unable to close her right eye.  Her right arm was also weak.  

Approximately 6 months after this delivery, she experienced a 
generalized tonic-clonic seizure, but received no treatment.  
Within a year she had another seizure, and she vaguely 
described some additional episodes that might have been 
seizures.  The examiner noted that it was "very unclear" by 
her account.  She reported that she now had one seizure a 
month, always nocturnally.  There was also some mild weakness 
and numbness of the right face.  Physical examination was 
essentially negative.  

The examiner's impressions included that the veteran's 
history was consistent with a right Bell's palsy.  The 
etiology of Bell's palsy in the premenstrual period was noted 
to be not entirely clear, but it most likely related to 
perineurial swelling that was related to pregnancy.  The 
examiner concluded by stating that there was currently no 
evidence of residual dysfunction from Bell's palsy, and that 
there was no association between Oxytocin and Bell's palsy.  

The examiner's impression as to possible seizure disorder was 
that the convulsions described by the veteran during 
induction of her delivery were an activity which was very 
common following Oxytocin administration.  This tremulousness 
was due to the medication, but there was no evidence that she 
suffered a seizure.  As to the history given by the veteran 
that she suffered additional seizures within one year after 
delivery, the examiner noted that it was unclear as to 
whether she actually experienced generalized tonic-clonic 
seizures.  

The examiner noted that there was no evidence that her 
seizures were in any way related to the administration of 
Oxytocin, and that there were no reported cases of Oxytocin 
resulting in a prolonged seizure disorder.  The only 
possibility in which the pregnancy and the seizures might be 
related were if she had a venous thrombosis resulting in a 
CVA causing her right face and right arm weakness, and which 
then subsequently resulted in seizures, but there was no 
evidence on neuroimaging to suggest this possibility.  It was 
also noted that her bilateral carpal tunnel syndrome was not 
related to her episode of Bell's palsy and had nothing to do 
with administration of Oxytocin.  

Of record is an excerpt from a medical treatise regarding the 
medication - Tocosamine Sulfate.  It was noted that this 
medication was prescribed to induce labor.  

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the RO in 
November 2001.  A transcript of the testimony has been 
associated with the claims.  The testimony was consistent 
with contentions presented on appeal.


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

If not shown during service, service connection may be 
established for epilepsies and/or organic disease of the 
nervous system if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate her 
claim.  That is, she was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denials, and she was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In its many correspondences with the veteran the RO has 
informed her of the evidence she should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
1997 remand and February 2002 development memorandum.  See 
Quartuccio v. Principi, No. 02-997 (U.S. Vet. App. June 19, 
2002).

Additionally, the Board notes that there is no for further 
examination of the veteran.  She has already been formally 
examined by VA and opinions have been expressed which 
directly address the etiology of any Bell Palsy residuals and 
convulsive/seizure disorder claimed to be present.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of her claim under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

It is contended that the veteran currently has residuals of 
an episode of Bell's palsy and a convulsive/seizure disorder 
as a result of the medications she received when she was 
pregnant to induce labor.  A review of the medical evidence 
of record is negative for treatment of either such disorder 
during service.  
It is noted that the veteran did experience an episode of 
Bell's palsy following the delivery of her baby in November 
1965.  It is noted, however, that this procedure was 
performed post service at an army facility.  Moreover, it is 
not demonstrated that she currently has a convulsive/seizure 
disorder or that she currently exhibits residuals of Bell's 
palsy.  

Simply put, there is no evidence that any chronic disease was 
shown in service.  Nor is there medical evidence of current 
residuals of Bell's palsy or diagnosis of a 
convulsive/seizure disorder, despite the veteran's apparent 
alleged continuity of symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
veteran is not shown, by competent medical authority, to have 
residuals of either of these disorders linked to her service 
on any basis.  See Hickson, supra.

While the Board is sympathetic to the beliefs of the veteran, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 2002); see Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the CAVC's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The 1997 VA examiner found no evidence of residuals of Bell's 
palsy or alleged convulsions.  Thus, There exists no basis 
upon which to grant entitlement to service connection for 
residuals of Bell's palsy or for a convulsive/seizure 
disorder.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 484-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a disability related to her service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As to the medical treatise excerpts submitted to support the 
veteran's claim. the CAVC has stated that in considering 
scientific evidence, a preliminary assessment must be made as 
to whether the reasoning or methodology underlying the 
evidence is scientifically valid and of whether the theories 
have been subjected to peer review and publication, whether 
the known or potential rate of error has been considered, and 
to what extent the theory is accepted in the relevant 
scientific community.  See Rucker v. Brown, 10 Vet. App. 67 
(1997).  After reviewing the record, however, the Board is 
satisfied that a preliminary assessment of the scientific 
evidence need not be undertaken in this case.  Although the 
veteran submitted a treatise excerpt, it is not specific to 
the case at hand and only indicates that a certain medication 
is used to induce labor.  The information provided by this 
medical treatise is not based upon a review of the veteran's 
SMRs, and they do not provide the kind of competent medical 
evidence that would support the veteran's claims.  

For the above reasons, the Board finds that the evidentiary 
record does not support a grant of entitlement to service 
connection for either claimed residuals of Bell's Palsy or a 
convulsive/seizure disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for residuals of Bell's 
Palsy and a convulsive/seizure disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of Bell's 
Palsy is denied.  

Entitlement to service connection for a convulsive/seizure 
disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

